Citation Nr: 1514623	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  10-31 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to restoration of 40 percent disability rating for service-connected bilateral temporomandibular joint (TMJ) syndrome, to include the question of propriety of a reduction in the disability rating to 30 percent effective March 1, 2010.

2.  Entitlement to restoration of 10 percent disability rating for service-connected status post ostectomy of the fourth DIP joint of the right foot, to include the question of propriety of a reduction in the disability rating to noncompensable 
(0 percent) effective February 1, 2008.

3.  Entitlement to an increased disability rating (evaluation) for status post ostectomy of the fourth DIP joint of the right foot in excess of 10 percent.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1990 to September 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from July 2008, February 2009, December 2009, and June 2010 rating decisions of the RO in Nashville, Tennessee.  At the outset, the Board will address the procedural history of the right foot/toe disability issues on appeal.

In December 2007, the Veteran submitted a request for a temporary total disability rating based on surgical treatment necessitating convalescence under the provisions of 38 C.F.R. § 4.30 (2014).  Specifically, the procedure involved the amputation of the Veteran's fourth toe of the right foot.  In addition, the Veteran requested increased disability ratings for the service-connected right foot and hearing disabilities.  In a July 2008 rating decision, the RO granted the temporary total rating as of November 20, 2007, but also reduced the disability rating for the service-connected status post ostectomy of the fourth DIP joint of the right foot to noncompensable (0 percent) effective February 1, 2008.

Subsequently, the Veteran received a VA toe examination in August 2008.  As this examination report constituted new and material evidence that was received within one year of the July 2008 decision, the July 2008 decision did not become final, and readjudication of the reduction decision was required.  See 38 C.F.R. § 3.156 (2014).  In a February 2009 rating decision, the RO denied a compensable disability rating for the service-connected foot/toe disability, which also constituted a readjudication and an implicit denial of the July 2008 rating reduction decision.  See Cogburn v. Shinseki, 24 Vet. App. 205 (2010).  As such, the November 2009 notice of disagreement (NOD) to the February 2009 rating decision constituted a disagreement as to both the denial of an increased disability rating for the service-connected right foot/toe disability and a disagreement with the July 2008 rating decision reducing the previous 10 percent rating to 0 percent.   

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of an increased disability rating for status post ostectomy of the fourth DIP joint of the right foot in excess of 10 percent is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1997 rating decision, the RO granted service connection for bilateral TMJ syndrome and assigned an initial 40 percent disability rating effective from the day after service separation, September 24, 1994, based on severe symptomatology including pain, a broken surgical screw, and limited motion at both TMJ areas.

2.  Following an August 2009 VA dental examination, in an October 2009 proposed rating decision, the RO proposed to reduce the rating for bilateral TMJ syndrome from 40 percent to 20 percent disabling.

3.  In a December 2009 rating decision, the RO implemented the reduction to 20 percent disabling for the service-connected bilateral TMJ syndrome, effective March 1, 2010, on the basis of the August 2009 VA dental examination which noted a limited inter-incisal range of opening to 24 millimeters.

4.  In a subsequent June 2010 rating decision, the RO partially restored the rating for the service-connected bilateral TMJ syndrome to 30 percent, effective March 1, 2010, on the basis of a February 2010 VA dental examination which noted a limited inter-incisal range of opening to 20 millimeters.  

5.  The 40 percent disability rating for the service-connected bilateral TMJ syndrome was in effect for more than five years.

6.  There was no sustained improvement demonstrated in the service-connected bilateral TMJ syndrome that is reasonably certain to be maintained under the ordinary conditions of life.

7.  In a November 2005 rating decision, the RO granted an increased disability rating of 10 percent, effective June 1, 2005, for the service-connected status post ostectomy of the fourth DIP joint of the right foot, based on moderate symptoms of a right foot injury to include pain with flare-ups.

8.  In a July 2008 rating decision, the RO reduced the disability rating of the service-connected status post ostectomy of the fourth DIP joint of the right foot based upon a finding of no probative evidence to warrant the RO granting a 10 percent disability rating for moderate symptoms of a right foot injury in the November 2005 rating decision. 

9.  The 10 percent disability rating for the service-connected status post ostectomy of the fourth DIP joint of the right foot was in effect for less than five years.

10.  At the time of the reduction of the disability rating for status post ostectomy of the fourth DIP joint of the right foot from a 10 percent rating to noncompensable, the Veteran was still experiencing pain in the right foot with flare-ups that had been considered as moderate foot impairment, and as such, there was no actual improvement in the right foot/toe disability.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent disability rating for bilateral TMJ syndrome, effective March 1, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 (2014).

2.  The criteria for restoration of a 10 percent disability rating for status post ostectomy of the fourth DIP joint of the right foot, effective February 1, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.72, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The appeal for restoration and propriety of a reduction of rating for the service-connected bilateral TMJ syndrome and status post ostectomy of the fourth DIP joint of the right foot stem from a 38 C.F.R. § 3.105(e) reduction, and not a claim or application for benefits.  As such, the issues arise from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 
38 C.F.R. § 3.105(e), (i).  For this reason, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to the restoration issues on appeal.  Further, as the instant decision restores the 40 percent disability rating for bilateral TMJ syndrome effective March 1, 2010, and the 10 percent disability rating for status post ostectomy of the fourth DIP joint of the right foot, effective February 1, 2008, the Board need not discuss whether the relevant reduction notification procedures were followed in the instant matter.


Rating Reduction Criteria

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344(b).  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  

Under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether the reduction was proper in this case, the Board must focus upon the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 
2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

Restoration of 40 Percent Disability Rating for Bilateral TMJ Syndrome

After a review of all the evidence of record, the Board finds that there was no sustained improvement demonstrated in the service-connected bilateral TMJ syndrome that is reasonably certain to be maintained under the ordinary conditions of life, and the criteria for restoration of a 40 percent rating for bilateral TMJ syndrome, effective March 1, 2010, have been met.

The Veteran contends that reduction of the 40 percent disability rating for bilateral TMJ syndrome to 20, and subsequently 30, percent was improper, and that the 40 percent disability rating should be restored.  Specifically, the Veteran contends that corrective surgery did not improve the disability to a degree warranting a reduced disability rating.  

The service-connected bilateral TMJ syndrome is currently rated under Diagnostic Code 9905 for limited TMJ articulation.  38 C.F.R. § 4.150.  Diagnostic Code 9905 assigns a 10 percent rating for inter-incisal range of 31 to 40 mm, a 20 percent rating for inter-incisal range of 21 to 30 millimeters, a 30 percent rating for inter-incisal range from 11 to 20 millimeters, and a 40 percent rating for inter-incisal range from 0 to 10 millimeters.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In a May 1997 rating decision, the RO granted service connection for bilateral TMJ syndrome and assigned an initial 40 percent disability rating effective from the day after service separation, September 24, 1994, based on severe symptomatology including pain, a broken surgical screw, and limited motion at both TMJ areas.  As such, the 40 percent disability rating for the service-connected TMJ syndrome was in effect for more than five years at the time of the reduction at issue on appeal.  

A February 2008 oral surgery clinic note reflects that, upon examination, the Veteran's inter-incisal range of motion was 26 millimeters (mm).  The report also conveys that the Veteran had jaw pain; however, there is no indication as to where objective evidence of painful motion set in.

In July 2009, the Veteran was sent a letter from the RO informing that a VA dental examination would be scheduled for reevaluation of the service-connected bilateral TMJ syndrome.  The examination occurred in August 2009.  The VA dental examination report reflects that the Veteran was taking multiple pain medications and receiving care from the pain clinic.  Such treatment included trigeminal nerve blocks and radiofrequency therapy.  Upon examination it was noted the Veteran had loss of bone of the mandible on the right side which cannot be replaced by prosthesis.  Inter-incisal range of motion was measured at 0 to 24 mm.  The range of right lateral excursion was 0 to 3 mm, and the range of left lateral excursion was 0 to 4 mm.  The VA examiner did not address where painful limitation of motion set in.  X-rays reflected significant arthritis with bone spurs and bone loss on the right side of the TMJ.  

Based upon the results of the July 2009 VA dental examination, in October 2009 the Veteran was sent a proposed rating decision in which the RO proposed to reduce the rating for bilateral TMJ syndrome from 40 percent to 20 percent disabling.  The reduction to 20 percent was subsequently effectuated in a December 2009 rating decision with an effective date of March 1, 2010.  The RO explained that the 20 percent rating was assigned because the August 2009 VA dental examination report found that the Veteran's inter-incisal range of motion was between 21 and 30 mm.    

The Veteran filed a NOD to the reduction in January 2010.  VA subsequently received VA treatment records, which reflected that the Veteran received ongoing treatment of the service-connected bilateral TMJ syndrome.  Of particular relevance, a March 2010 oral surgery clinic note conveyed that upon examination the Veteran's inter-incisal range of motion was 20 mm.  Again, there was no indication as to where painful limitation of motion began.

Based upon the aforementioned VA treatment (medical) records, in a June 2010 rating decision, the RO modified the reduction of the service-connected bilateral TMJ syndrome to 30 percent, effective March 1, 2010.  Specifically, the RO found that 30 percent was the correct disability rating due to the VA treatment records reflecting an inter-incisal range of motion of 20 mm.

As discussed above, the 40 percent disability rating for TMJ syndrome was in effect for over five years, and as such, only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  See 38 C.F.R. § 3.344; Brown, 5 Vet. App. at 417-18.  As the VA examinations discussed above did not address where painful limitation of motion set in, they were not "full and complete" examinations.  As such, both the December 2009 and June 2010 rating decisions reducing the 40 percent disability rating for bilateral TMJ syndrome were made without observance of law, and the reduction currently in place must be vacated with the prior rating restored.  Schafrath, 1 Vet. App. at 595.  

Further, the report from a July 2012 VA TMJ examination reflects that there has been no sustained improvement demonstrated in the service-connected bilateral TMJ syndrome that is reasonably certain to be maintained under the ordinary conditions of life.  Upon range of motion testing, the VA examiner noted an inter-incisal range of motion of 11 to 20 mm, with objective evidence of painful motion beginning at 0 to 10 mm.  As such, the July 2012 VA TMJ examination report conveys that, considering objective evidence of painful motion, the Veteran's service-connected bilateral TMJ syndrome currently warrants a 40 percent disability rating for painful inter-incisal motion of 0 to 10 mm; the rating which was assigned prior to the reduction.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905; DeLuca, 8 Vet. App. 202.

The Board has reviewed the entire claims file and finds that neither the RO's December 2009 reduction of the 40 percent disability rating for the service-connected bilateral TMJ syndrome to 20 percent, nor the June 2010 rating decision modifying the reduction to 30 percent, were proper.  The RO based its decisions on VA medical examinations which did not address at which point painful limitation of motion set in during measurement of inter-incisal motion.  As such, these were not full and complete examinations required for the reduction of a rating in place for more than five years.  Further, the July 2012 VA TMJ examination conducted subsequent to the reduction decisions reflects that, when painful limitation of motion is considered, a 40 percent disability rating for the service-connected bilateral TMJ syndrome is warranted.  As such, the evidence of record, both lay and medical, reflects that there was no sustained improvement demonstrated in the service-connected bilateral TMJ syndrome that is reasonably certain to be maintained under the ordinary conditions of life, and the criteria for restoration of a 40 percent rating for bilateral TMJ syndrome, effective March 1, 2010, have been met.  For these reasons, the Board finds that the reduction of the disability rating for bilateral TMJ syndrome below 40 percent disabling was not proper, and the 40 percent disability rating is to be restored effective March 1, 2010.

Restoration of 10 Percent Disability Rating for Status Post Ostectomy 
of the Fourth DIP Joint of the Right Foot

After a review of all the evidence of record, the Board finds that, at the time of the reduction of the disability rating for status post ostectomy of the fourth DIP joint of the right foot from a 10 percent rating to noncompensable, the Veteran was still experiencing pain in the right foot with flare-ups, and as such, there was no actual improvement in the right foot/toe disability.  For this reason, the criteria for restoration of a 10 percent disability rating for status post ostectomy of the fourth DIP joint of the right foot, effective February 1, 2008, have been met.

In a May 1997 rating decision, the RO in Washington, D.C. granted service connection for status post ostectomy of the fourth DIP joint of the right foot and assigned a noncompensable disability rating under Diagnostic Code 5284 for a foot injury.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5284, a 10 percent disability rating is assigned for a moderate foot injury, a 20 percent disability rating is assigned for a moderately severe foot injury, and a 30 percent disability rating is assigned for a severe foot injury.  Id.  The RO specifically found that the Veteran did not have moderate symptoms associated with the right foot/toe disability.

Years later, in a November 2005 rating decision, the RO granted an increased disability rating of 10 percent, effective June 1, 2005, for the service-connected status post ostectomy of the fourth DIP joint of the right foot due to moderate symptomatology.  Specifically, the RO noted the findings from an October 2005 VA joint examination.  The examination report conveys that the Veteran advanced having constant pain which worsened when standing or walking.  The VA examiner noted that functioning might be reduced during flare-ups or upon repetitive motion.  

VA treatment records reflect that the Veteran continued to complain about pain in the right foot/toe throughout 2006.  In November 2006, the Veteran underwent derotational arthroplasty of the fourth toe of the right foot.  In a March 2007 rating decision, the Veteran was granted a temporary total rating for the November 2006 procedure, with the 10 percent disability rating resuming on January 1, 2007.  In the decision, the RO specifically noted why the 10 percent rating (moderate symptoms) was more appropriate than a 20 percent rating (no moderately severe symptoms).  

The evidence of record reflects that, due to continuing symptomatology, the Veteran underwent an amputation of the fourth digit of the right foot in November 2007.  A January 2008 podiatry note conveys that, while not having pain at the time of the examination, the Veteran did complain of normal post-operative swelling and pain.  Further, a VA treatment record dated three days later noted that the Veteran was having minimal pain at the surgical site. 

In a subsequent July 2008 rating decision, the Veteran was granted a temporary total rating for the November 2007 amputation procedure; however, effective February 1, 2008, the RO also reduced the disability rating of the service-connected status post ostectomy of the fourth DIP joint of the right foot to noncompensable, based upon a finding of no probative evidence to warrant the RO granting a 10 percent disability rating for moderate symptomatology in the November 2005 rating decision.  The RO also explained that a new VA toe examination was being ordered to assess the residuals of the amputation procedure.

The report from the August 2008 VA toe examination reflects that the Veteran stated, prior to the amputation surgery, that the right foot/toe symptomatology included pain and swelling with flare-ups upon walking or exercising.  Further, the Veteran advanced that after the surgery there was continued swelling and phantom pain at the stump.  The VA examiner explicitly noted under "right foot symptoms" that the Veteran had pain at the fourth toe stump while standing, walking, and while at rest.  The Veteran reported being unable to jog, work out, stand for more than one hour, or walk for a distance greater than one to three miles.

As the 10 percent disability rating for the service-connected status post ostectomy of the fourth DIP joint of the right foot was in effect for less than five years, the Board must consider whether the evidence reflects an actual change in disability.  Having reviewed all the evidence of record, the Board finds that the RO's July 2008 reduction of the 10 percent disability rating for status post ostectomy of the fourth DIP joint of the right foot to noncompensable was not proper.

As noted above, the RO, in the November 2005 rating decision, granted the 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284, for moderate foot injury symptomatology.  Such symptomatology included pain with flare-ups that would worsen when standing or walking.  The evidence of record reflects that, even after the November 2007 amputation of the right fourth toe, the Veteran continued to complain of pain which worsens when standing, walking, and/or exercising.  As such, the evidence does not show any actual improvement in the service-connected right foot/toe symptomatology.  For these reasons, the Board finds that the reduction of the disability rating for status post ostectomy of the fourth DIP joint of the right foot from 10 percent disabling to noncompensable was not proper, and the 10 percent disability rating is to be restored effective February 1, 2008.


ORDER

Restoration of a 40 percent disability rating for service-connected bilateral TMJ syndrome, effective March 1, 2010, is granted.

Restoration of a 10 percent disability rating for service-connected status post ostectomy of the fourth DIP joint of the right foot, effective February 1, 2008, is granted.


REMAND

Increased Rating for Right Foot Disability

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  The Veteran last received a VA foot/toe examination in August 2008.  The VA examination report reflects that the Veteran wore orthopedic inserts to treat the amputated right fourth toe, and that pain was present when walking.  In a July 2010 statement, the Veteran advanced that she was having trouble using the orthopedic inserts, and that the amputation of the right fourth toe was causing the right fifth toe to "completely turn," making it even more painful to walk.  As this statement indicates that the Veteran's symptoms may have worsened since the August 2008 VA examination, the Board finds that a remand for a new VA examination is warranted.

Further, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should attempt to obtain all outstanding VA treatment records for the period on and after June 2010.

In the 2007 claim, the Veteran mistakenly requested reevaluation of the fourth toe on the left foot instead of the right.  Rather than clarifying that the Veteran was requesting an increased disability rating for the service-connected right toe disability, the RO took this as a new claim for service connection for a left foot/toe disability.  While the confusion was later rectified, the Veteran did not receive proper VCAA notice as to the issue of an increased disability rating for the service-connected status post ostectomy of the fourth DIP joint of the right foot.  On remand the AOJ should send the Veteran VCAA notice as to this issue. 

Accordingly, the issue of an increased disability rating for status post ostectomy of the fourth DIP joint of the right foot in excess of 10 percent is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice for an increased disability rating for status post ostectomy of the fourth DIP joint of the right foot in excess of 10 percent.

2.  Associate with the record all VA treatment records pertaining to the treatment of the service-connected status post ostectomy of the fourth DIP joint of the right foot, not already of record, for the period on and after June 2010.  

3.  Then schedule the Veteran for the appropriate VA examination in order to assist in determining the current level of severity of the service-connected status post ostectomy of the fourth DIP joint of the right foot.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should report the extent of the right foot/toe symptomatology in accordance with VA rating criteria.  The VA examiner should specifically address whether the amputation of the fourth DIP joint of the right foot included removal of the metatarsal head.

4.  Then, readjudicate the issue of an increased disability rating for status post ostectomy of the fourth DIP joint of the right foot in excess of 10 percent.  If any benefit sought on appeal remains denied, the Veteran and  representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


